NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RIMING LIU, AKA Ri Ming Liu,                    No.    15-72420

                Petitioner,                     Agency No. A200-803-909

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 5, 2020**

Before:      SCHROEDER, HAWKINS, and LEE, Circuit Judges.

      Riming Liu, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his applications for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under 8

U.S.C. § 1252. We review for substantial evidence the agency’s factual findings.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the

petition for review.

      Liu does not challenge the agency’s determination that he failed to establish

past harm that rises to the level of persecution. See Lopez-Vasquez v. Holder, 706

F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically raised and argued in a

party’s opening brief are waived). Substantial evidence supports the agency’s

determination that Liu did not establish a well-founded fear of future persecution.

See Gu v. Gonzales, 454 F.3d 1014, 1022 (9th Cir. 2006) (petitioner failed to

present “compelling, objective evidence demonstrating a well-founded fear of

persecution”). Thus, Liu’s asylum claim fails.

      In this case, because Liu failed to establish eligibility for asylum, he failed to

establish eligibility for withholding of removal. See Zehatye, 453 F.3d at 1190.

      Finally, Liu does not challenge the agency’s determination that he failed to

establish eligibility for CAT relief. See Lopez-Vasquez, 706 F.3d at 1079-80.

      PETITION FOR REVIEW DENIED.




                                           2